                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    FACEBOOK, INC., et al.,                            Case No. 19-cv-07071-SVK
                                   8                    Plaintiffs,
                                                                                           ORDER ADOPTING SPECIAL
                                   9               v.                                      MASTER'S REPORT
                                  10    ONLINENIC INC, et al.,                             Re: Dkt. Nos. 115, 125, 126
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           The Parties having had an opportunity to raise objections to and to be heard regarding the

                                  14   Special Master’s Report filed July 12, 2021 (Dkt. 115) and no objections being received (Dkts.

                                  15   125, 126), the Court hereby ADOPTS the findings of the Special Master pursuant to Fed. R. Civ.

                                  16   P. 53(f).

                                  17           SO ORDERED.

                                  18   Dated: August 10, 2021

                                  19

                                  20
                                                                                                   SUSAN VAN KEULEN
                                  21                                                               United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
